Moore, J.
(dissenting). I cannot agree with the conclusion reached by Mr. Justice Brooke. It should not be forgotten that the result reached by this court is to be visited, not upon the lawyers employed in this case, but upon the parties to the litigation.
The record discloses that one of the counsel for plaintiff did not participate in the former trial until it had been in progress for a day or two. At about the time he began to participate in the trial, the question was put to a witness which led to what is now claimed to be an admission of so solemn a character as to preclude the plaintiff from showing the actual fact in relation to a material matter. Counsel both say they understood the question and the admission very differently from the interpretation given it by counsel for the defendant, and by the court upon the second trial.
We quote from the record:
“ Mr. Baldwin: I want to say here that, at the time of the claimed admissions that were made in reference to how this table was turned, I had no apprehension that those questions and those inquiries were directed at the engine in question and at the time in question, because *36Mr. Clark’s question didn’t point to this engine, or didn’t point to the time in question when Mr. Connor was hurt, but his question was whether they sometimes turned engines one way and another upon that table, and it misled me to believe that his inquiry was directed to the movement of that table generally. Now, that was the situation.
“ Mr. Smith: And that we want to show, too.
“ The Court: What other engine was under investigation on that turntable, except this one, at the time ?
“Mr. Baldwin: There was none, and, if he had simply said to me, or asked that question, directed his question to that engine, there wouldn’t have been any difficulty in this lawsuit, but he didn’t do it. He asked the question if they couldn’t turn engines generally both ways on that table, as the question itself shows from the record, and it misled me because I didn’t think that he meant the engine in question. If he had meant that he would have said: ‘ Is it true that engine No. 50 could be moved either way upon this table ? ’ But instead of doing that, and instead of applying to the case that was then being tried, he said: * Have you moved engines both ways upon this table ? ’ And that is what misled me, because that was true that they did move engines, some engines would move both ways, and some engines wouldn’t.”
Counsel are reputable practitioners of high character, and we have no doubt mean to state truly their understanding of the question and of the admission. If they do, then we think it cannot be said that they were so “ distinct and formal of such as are termed solemn admissions made for the express purpose of alleviating the stringency of some rule of practice,” etc., within the meaning of the authorities cited by Justice Brooke. We think what was said and done in the course of the other trial ought not to preclude the plaintiff from showing, if he can, the actual situation at the time his cause of action, if any, arose. I cannot distinguish the case in principle from Pelton v. Schmidt, 104 Mich. 345 (63 N. W. 552, 53 Am. St. Rep. 463), where Justice Hooker, speaking for the court, said:
“ Defendants’ counsel contend that the plaintiff is concluded by his former testimony, and that he should not be *37allowed to recover by reason of evidence flatly contradictory of his former testimony. Decisions of this court in cases brought here by writ of error are conclusive upon the parties, so far as the law is concerned, whenever the same state of facts is presented; but upon different facts other principles may apply. If parties change their testimony, the jury may properly consider the fact; but it is not for this court to say that a party must stand or fall by his former testimony, where there is any legitimate opportunity for a change in the testimony. It may, perhaps, be said that there was no such opportunity here, but by ordering a new trial this court relegated the subject to the jury.”
If I am right about this, it follows that the ease should be reversed, and a new trial ordered.
Blair, J. If the previous decisions of this court are opposed to the result reached by Justice Moore, I think they should not be followed, and I therefore concur in his opinion.
Bird, J., did not sit.